internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-117744-99 date date re legend decedent trust b son cotrustee a cotrustee b cotrustee c a state dear this is in response to your date letter and prior correspondence in which you requested several rulings regarding the generation-skipping_transfer_tax consequences of a proposed modification of trust b decedent died testate prior to date his will was admitted to probate in state and is governed by state law under decedent’s will a residuary_trust trust b was established for the primary benefit of son and his issue under the terms of trust b the trustees have the absolute discretion to distribute net_income to or for the benefit of son and his lawful issue for reasonable support care or comfort after the trustees have taken into consideration any such distributee’s income from sources outside of this trust of which the trustees have actual knowledge trust b also provides if the payments from trust b to which any beneficiary at the time receiving benefits thereunder is entitled shall be insufficient in the plr-117744-99 discretion of the trustees to provide for his or her reasonable support care comfort and education after taking into consideration to the extent they deem advisable such person’s income from sources outside of such trust of which the trustees have actual knowledge the trustees may pay to such beneficiary or apply for his or her benefit so much of the principal of said trust estate as they may deem proper or necessary for that purpose on the death of son the corpus is to be distributed to son’s lawful issue then living under the terms of trust b there are two individual trustees cotrustee a and cotrustee b and one corporate trustee cotrustee c cotrustee a is given sole authority to distribute trust b income with the power passing to cotrustee c if cotrustee a ceases to be a trustee in contrast discretionary distributions of trust b corpus must be consented to by a majority of the trustees presently cotrustee a is unable to perform his duties trust b does not provide a mechanism to replace cotrustee a cotrustee b and cotrustee c propose to petition the appropriate state court to modify the trustee provisions to replace cotrustee a with a special trustee provide that the new special trustee may appoint his or her successor provide that the new special trustee will have all duties of cotrustee a including sole discretion over the distribution of trust income provide that the special trustee will likewise have the sole discretionary power over distributions of corpus provide that the special trustee may exercise his or her sole discretion after taking into consideration to the extent the special trustee deems advisable a beneficiary’s income from sources outside trust b of which the special trustee has actual knowledge and provide that cotrustee b cotrustee c and the special trustee will continue to exercise all other fiduciary duties as before lastly the petition will ask the court to appoint a as special trustee a is not a beneficiary of trust b it is represented that trust b was irrevocable prior to date and no additions have been made to the trust you have requested the following rulings the proposed modifications will not cause trust b to lose its status as a_trust that was created and was irrevocable prior to date the proposed modification will not be deemed to result in an addition or constructive_addition to trust b provided no additions are made to trust b as modified future distributions from trust a will be exempt from the generation-skipping_transfer_tax plr-117744-99 the consent of the beneficiaries to the proposed modification of trust b will not be a transfer for gift_tax purposes and will not constitute a taxable gift under sec_2501 of the internal_revenue_code the propose appointment of a as special trustee will not cause any portion of the corpus of trust b to be includible in the gross_estate of a ruling requests sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date under sec_26_2601-1 unless otherwise provided in sec_26_2601-1 or c describing property includible in the gross_estate under sec_2038 and sec_2042 any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempted from the application of chapter the gst tax under b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust section c of the state probate code provides that unless a settlor or testator clearly indicated that a broader power is intended by express reference to this subdivision a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code you have represented that trust b was irrevocable on date and that no additions have been made to the trust after that date based on the facts submitted and representations made we conclude that the plr-117744-99 proposed modification will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of trust b therefore the modifications as proposed will not cause trust b to lose its status as a_trust that was created and was irrevocable prior to date furthermore we conclude that the proposed modifications will not be deemed to result in an addition or constructive_addition to trust b thus provided no additions either actual or constructive are made to trust b as modified distributions from the trust will not be subject_to gst tax ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the interest of each beneficiary will remain the same after the proposed modification accordingly based on the facts submitted and the representations made the modification will not cause any beneficiary of trust b to have made a taxable gift_for federal gift_tax purposes under sec_2501 ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment we conclude that because a is not a beneficiary of trust b and therefore can not appoint any trust b income or corpus for his or her own benefit directly or indirectly the proposed appointment of a as special trustee will not cause any portion of the corpus of trust b to be includible in the gross_estate of a under sec_2041 except as we have ruled under the cited provisions of the code we express no plr-117744-99 opinion about the tax consequences of the proposed transaction under those provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
